24 Mich. App. 344 (1970)
180 N.W.2d 214
PEOPLE
v.
RUSSELL J. DAVIS
Docket No. 8,190.
Michigan Court of Appeals.
Decided June 3, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Thomas G. Plunkett, Prosecuting Attorney, and Dennis Donohue, Chief Appellate Counsel, for the people.
William Ibershof, for defendant on appeal.
Before: R.B. BURNS, P.J., and FITZGERALD and VanDOMELEN,[*] JJ.
*345 PER CURIAM.
Defendant was found guilty by a jury of breaking and entering[**] and was sentenced to four to ten years in the state penitentiary.
Defendant's sole issue on appeal concerns MCLA § 725.16 (Stat Ann 1962 Rev § 27.3956) which requires a judicial order to empower a clerk or his deputy to sign a criminal complaint. The issue is stated thus: is reversible error committed when the trial court refuses to dismiss a criminal case at the conclusion of the people's proof, and at the conclusion of the trial, where the original criminal complaint issued against the defendant was not signed by a municipal judge, but by a deputy clerk not having authority to do so?
There is ample Michigan authority to hold that there is a waiver of the right to object to a criminal complaint if not brought before the jury is sworn. People v. Roney (1967), 7 Mich. App. 678; People v. Licavoli (1931), 256 Mich. 229; People v. Bonneau (1948), 323 Mich. 237; People v. Linscott (1968), 14 Mich. App. 334; People v. Curran (1916), 191 Mich. 583; People v. Graves (1968), 15 Mich. App. 244.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[**]  MCLA § 750.110 (Stat Ann 1969 Cum Supp § 28.305).